PD-1676&1677&1678-14
                             PDNo.                                         . RECEIVED 0[
                                                                          COURT OF CRIMINAUPPW


                                     IN THE COURT                              DEC 3 1 21
                                            OF
                                  CRIMINAL APPEALS
                                                                           Abe! Acosta, Cle*"'
                                        AT AUSTIN




                                RORY JONES, Petitioner
                                                                               FILED IN
                                                                      COURT OF CRIMINAL APPEALS

                                                                              DEC 312014
                                 THE STATE OF TEXAS
                                                                           Abel Acosta, Clerk



             On Petition for Discretionary Review of the Ninth Court of Appeals,
 Cause No.'s: 02-14-00068-CR, 02-14-00069-CR & 02-14-00070-CR, Affirming Judgment
 and Sentence of Trial Court Numbers: F-2014-0079-C, F-2014-0080-CR & F-2014-0081-
                 C, 21 lth Judicial District Court, Denton County, Texas.


 PETITIONER JONES' MOTION FOR LEAVE TO FILE ONLY ORIGINAL COPY
                 OF HIS PETITION FOR DISCRETIONARY REVIEW



 TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        COMES NOW, Rory Jones, TDCJ-CID#01914710, your Petitioner, proceeding in

 pro se, in the above-styled and yet to be numbered cause, respectfully moves this

 Honorable Court to grant leave to file the original copy only of his Petition for

 Discretionary Review. In support thereof, Petitioner would show the Court as follows:

                                             I.


        1.      The style and appeal numbers in his consolidated appeal are as follows: 02-
                14-00068-CR, 02-14-00069-CR & 02-14-00070-CR, affirmed on
                November 20, 2014, in the Second Court of Appeals.

        2.      The Petitioner moves the Court, pursuant to Rule 2, Texas Rules of
                Appellate Procedure, to suspend Rule 9.3(b), of the Texas Rules of
               Appellate Procedure, which requires the filing of eleven (11) copies of the
               PDR with the Court.



               The facts relied upon to show good cause for this request is as follows: The
               Petitioner is indigent, incarcerated and does not have access to a
               photocopier for reproduction of the requite copies of the opinion for the
               Fourth Court of Appeals affirming his judgment and sentence. The
               Appellant is presently not represented by counsel and will be filing a pro se
               Petition for Discretionary Review.


       Accordingly, the Petitioner respectfully requests that this Honorable Court grant

leave to file an original copy only of his Petition for Discretionary Review with the Court.

       Signed on this the 19th day of December 2014.



                                             Respectfully submitted,




                                               IwryxJones, Peti
                                              FDCJM914710
                                              Wynne Unit
                                             810 FM 2821
                                             Huntsville, Texas 77349
                             CERTIFICATE OF SERVICE


       I, Rory Jones, TDCJ-CID#01914710, Petitioner, pro se, herein certify that a true

and correct copy of this instrument was sent to the Office of the Criminal District Attorney

for Denton County, Texas Criminal District Attorney's Office and to the Office of the State

Prosecuting Attorney, by placing same, in a U.S. mail box, first-class, postage paid, on this

the 19th day of December, 2014.